DETAILED ACTION
This Office Action incorporates a Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 4/27/2022 has been entered and made of record.

The Applicant has canceled claim(s) 2, 11, and 20.
The Applicant has included newly added claim(s) 21.
The application has pending claim(s) 1, 3-10, 12-19, and 21.

In response to the amendments filed on 4/27/2022:
The “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicant’s arguments, see pages 11-14, filed 4/27/2022, with respect to claims 1, 3-10, 12-19, and 21 have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-10, 12-19, and 21 (now renumbered as 1-18, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: wherein the user face key point offset information includes an offset between a first face key point in a first user face image in the reference expression state and a second face key point in a second user face image in the target expression state, and the offset is obtained by: using a center point or a center line of a facial organ corresponding to the first face key point and the second face key point as a reference object, and separately determining a location of the first face key point relative to the reference object and a location of the second face key point relative to the reference object; and determining the offset according to a difference between the location of the first face key point relative to the reference object and the location of the second face key point relative to the reference object.
Similarly, independent claims 10 (now renumbered as 10, for issue) and 19 (now renumbered as 18, for issue) respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Zhang et al (US 2004/0056857 A1, as applied in previous Office Action) discloses warping an expression ratio image to any other person’s face image.  However, Zhang does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 15, 2022